Mb. Justice Creighton delivered the opinion of the court. This was a suit commenced by appellee against appellants, before a justice of the peace, in St. Clair county. By agreement of parties a change of venue was taken to the City Court of East St. Louis, where the case was tried by a jury, resulting in a verdict in favor of appellee for $129.23. Appellee’s demand consisted of a number of items. To this demand appellants presented a set-off, also consisting of a number of items. The parties had been dealing with each other for some years and each held valid accounts against the other. The controlling questions in the case are questions of fact and were submitted to a jury for determination. The evidence clearly shows that,after allowing all just credits, deductions and set-offs, appellants were indebted to appellee, and we are of opinion it fully warrants the finding returned by the jury. While the record is not free from error in some of the respects complained of, yet, when the whole record is considered together, it is apparent to the court that substantial justice has been done. In such case an Appellate Court will not reverse for slight errors. The judgment of the City Court of East St. Louis is affirmed.